DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
The amendments to the claims filed October 26, 2021 are acknowledged. Claims 1 and 13 have been amended. Claim 20 is newly added. Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, Group 1, directed towards a method, there being no allowable generic or linking claim. Applicant timely elected in the reply filed October 4, 2019. Claims 1-13 and 15-19 are pending, with Claims 13, 16-17 and 19-20 currently being considered in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13, and dependent claims thereof, and Claim 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The language “functionalized polyethylene” (Claim 13) or “polyethylene” (Claim 20) cannot be found in the specification, and is not evident from the drawings. Examiner disagrees that 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (previously cited, Taylor-Pashow, “Mesoporous Silica Nanoparticles with Co-Condensed Gadolinium Chelates for Multimodal Imaging”).
Regarding Claim 20, Taylor discloses an adsorbent (“porous nanostructures…for incorporating a large number of Gd chelates” Pg. 2, Para. 3) comprising: 
a substrate consisting of a silicon dioxide compound or polyethylene, and
a material attached to a surface of the substrate through an amide bond between a single carboxyl group on the material and an amine on the surface of the substrate, and wherein 
the material selectively binds with at least one rare earth element (“Gd chelating ligand with two trialkoxyilane functional groups to allow for incorporation into the mesoporous silica…Gd(III) complexes of…Si2-DTPA…denoted…Gd-2” Pg. 3, Para. 2; see structure in Scheme 1, (Gd-2) wherein the DTPA is attached to the silicon dioxide compound surface through an amide bond between the carboxyl group on the DTPA and an amine on the surface of the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (previously cited, Taylor-Pashow, “Mesoporous Silica Nanoparticles with Co-Condensed Gadolinium Chelates for Multimodal Imaging”) in view of Ogata (US 20160010178 A1).

a substrate consisting of (Claim 20) a silicon dioxide compound, and
a material attached to a surface of the substrate through an amide bond between a carboxyl group on the material and an amine on the surface of the substrate, and wherein 
the material selectively binds with at least one rare earth element (“Gd chelating ligand with two trialkoxyilane functional groups to allow for incorporation into the mesoporous silica…Gd(III) complexes of…Si2-DTPA…denoted…Gd-2” Pg. 3, Para. 2; see structure in Scheme 1, (Gd-2) wherein the DTPA is attached to the silicon dioxide compound surface through an amide bond between the carboxyl group on the DTPA and an amine on the surface of the silicon dioxide compound; a compound structure of silane and silica nanoparticle reads on silicon dioxide compound; see also comparison of Fig. 6 silicon dioxide structure of instant invention and that of Taylor, Fig. 1).

Taylor does not disclose wherein the substrate, rather than silica or a silicon dioxide compound, is a (Claim 13, and also Claim 20) functionalized polyethylene.
Ogata teaches a similar invention (see Abstract, see Fig. 1) wherein the substrate, or base, may be either silica or functionalized polyethylene (see para. [0032] disclosing base as polyethylene; see para. [0060], and Fig. 1 showing wherein the base (2a) is functionalized with primary amine 2b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used functionalized polyethylene instead of silicon dioxide compound or silica, as taught by Ogata, for the invention disclosed by Taylor. One would be motivated to use functionalized polyethylene because Ogata teaches it is an appropriate substitute and equivalent to a silica base, and because it is a general-purpose polymer which is easily obtained and would have capable of being used as a film (see teaching by Ogata above).  Addtionally, one of ordinary skill in the art would appreciate that polyethylene would have further advantages of being flexible.  




Regarding Claim 19, Taylor discloses wherein the ligand is DTPA (see above) and obtained by DTPA dianhydride synthesis (“(Si2-DTPA was synthesized by reacting…DTPA dianhydride” Pg. 3, Para. 2). Taylor does not discloses forming the ligand by using the other claimed elements; however, these limitations are product by process steps, and while product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. All limitations have been considered and are met because Taylor discloses wherein the ligand is DTPA.

Response to Arguments
Applicant’s arguments, filed October 26, 2021, with respect to Claim 13, and therefore dependent claims 16-17 and 19, rejected under 35 U.S.C. 102(a)(1) over Taylor, have been fully considered and are persuasive in view of Applicant’s amendments to the claims.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 over Taylor in view of Ogata, as detailed above.
Regarding Claim 20, Applicant argues that Taylor does not disclose an amide bond between a single carboxyl group on the material and an amine on the substrate. Applicant argues that Taylor shows a material that bonds to a silane at several different carboxyl locations. This argument is not found persuasive.
It is clear from the diagrams of Taylor (see Fig. 1) that only a single carboxyl group is used for an amide bond between the material and the amine on the substrate. The claims do not require there to be 
Applicant additionally argues the silane is different than the silica nanoparticle. This argument is respectfully not found persuasive.
The claim states a silicon dioxide compound, for which a silane attached to a silica nanoparticle reads on, such that the substrate is a compound structure of the silane and silica nanoparticle.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT; 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CATHERINE P SMITH/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735